Case 1:17-cv-00386-CFC-CJB Document 92 Filed 01/31/19 Page 1 of 2 PageID #: 995




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

 TECHNO VIEW IP, INC.,                            )
                                                  )
                        Plaintiff,                )
                                                  )
                v.                                )
                                                  )   C.A. No. 17-386 (CFC) (CJB)
 FACEBOOK TECHNOLOGIES, LLC, and                  )
 FACEBOOK, INC.,                                  )
                                                  )
                        Defendants.               )


                        STIPULATION AND [PROPOSED] ORDER TO STAY
                              PENDING INTER PARTES REVIEW

        WHEREAS, on November 8, 2018, the Court granted the parties’ stipulation (D.I. 88) to

 stay the case until resolution of the parties’ respective objections (D.I. 75, 81, 90) to the reports

 and recommendations regarding claim construction issued on August 15, 2018 (D.I. 74), August

 30, 2018 (D.I. 76), October 18, 2018 (D.I. 85), and December 7, 2018 (D.I. 89);

        WHEREAS, on December 4, 2018, the Patent Trial and Appeal Board (“PTAB”)

 instituted inter partes review of the patents-in-suit, U.S. Patent Nos. 7,666,096 and 8,206,218,

 based on petitions brought by third-party Sony Interactive Entertainment LLC in Case Nos.

 IPR2018-01044 and IPR2018-01045 (the “Sony IPR proceedings”);

        WHEREAS, the parties have conferred and agree that a stay of the case until the Sony

 IPR proceedings have been resolved or otherwise terminated, including any appeal to the United

 States Court of Appeals for the Federal Circuit, is in the best interest of the parties and promotes

 judicial economy;

        NOW, THEREFORE, IT IS HEREBY STIPULATED by the parties, subject to the

 approval of the Court, that:
Case 1:17-cv-00386-CFC-CJB Document 92 Filed 01/31/19 Page 2 of 2 PageID #: 996




        1.      The case is stayed until such time as the Sony IPR proceedings have been

 resolved or otherwise terminated, including any appeal to the Federal Circuit and any remand

 proceedings; and

        2.      The parties shall notify the Court when the Sony IPR proceedings (including any

 appeals) have been resolved so that appropriate action may be taken.



 O’KELLY ERNST & JOYCE, LLC                         MORRIS, NICHOLS, ARSHT & TUNNELL LLP

 /s/ Sean T. O’Kelly                                /s/ Jennifer Ying
 ___________________________________                _____________________________________
 Sean T. O’Kelly (# 4349)                           Jack B. Blumenfeld (#1014)
 901 N. Market Street, Suite 1000                   Karen Jacobs (#2881)
 Wilmington, DE 19801                               Jennifer Ying (#5550)
 (302) 778-4000                                     1201 North Market Street
 sokelly@oelegal.com                                P.O. Box 1347
                                                    Wilmington, DE 19899-1347
 Attorney for Plaintiff Techno View IP, Inc.        (302) 658-9200
                                                    jblumenfeld@mnat.com
                                                    kjacobs@mnat.com
                                                    jying@mnat.com

                                                    Attorneys for Defendants Facebook
                                                    Technologies, LLC and Facebook, Inc.


 January 31, 2019

 SO ORDERED this _____ day of _______, 2019.



                                       JUDGE




                                                2
